DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-35 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite the limitation "the peroral contrast agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite wherein the iodinated fatty acid is an iodinated linolenic acid.  However, linolenic acid features double bonds, and the structure according to formula I does not allow for double bonds.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (Circulation, 2016, 134, Suppl. 1, Abstract 19281) in view of Groen (Am. J. Med., 1948, 4(6), p. 814-826) and Lanza (US 2005/0079131).
Zhuang teaches that perivascular adipose tissue (PVAT) surrounds the major arteries and regulates endothelial functioning.  Healthy PVAT has the brown adipose tissue (BAT) phenotype histologically, and possesses anti-inflammation and vasorelaxant characteristics, which are not observed in obesity.  The hypothesis of the study was that molecular imaging using micro-computed tomography (micro-CT) combined with an iodinated fatty acid can detect healthy murine PVAT and identify dynamic changes of PVAT after pharmacological or physiological interventions.  Mice were injected with iodinated fatty acid and serial microCT was performed at room temperature.  It is known that classical BAT can be regulated by temperature.  In order to confirm that PVAT has the BAT phenotype, another eight mice were housed at room temperature and subsequently exposed to different temperatures.  They were then injected with the same contrast agent and imaged for PVAT using microCT.  In vivo microCT imaging discovered that the peak of iodinated fatty acid within PVAT was at 4 hours after venous administration. Additionally microCT showed that PVAT had the BAT 
Zhuang does not specifically identify the structure of the iodinated fatty acid, and teaches intravenous rather than oral administration of the fatty acid.
Groen teaches the absorption and metabolism of lipiodol after oral administration.  Lipiodol Lafay, a heavy liquid preparation of iodinzed poppy-seed oil.  When fat absorption is impaired, a considerable part of the contrast medium remains visible in the x-ray films; it escapes absorption in the small intestine and may produce a contrast picture of the colon.  This furnishes us with the possibility of a roentgenologic function test for estimating the efficacy of the absorption of fat (page 814).  Patients with cachexia and adiposity showed normal fat absorption.  Diminished fat absorption was demonstrated in sprue, obstructive jaundice, ulcerative colitis, for example.
Lanza teaches that Lipiodol is an iodinated derivative of poppy seed oil containing esters of linoleic, oleic palmitic and stearic acids (paragraph 0029).  Emulsifying agents, for example surfactants are used to facilitate formation of emulsions and increase stability.  Exemplary surfactants include Tween (polysorbates), etc.  Nanoparticulate emulsions comprising ethiodized oil and surfactnatn including lecithin, etc. are taught in Examples 1 and 2 for x-ray imaging.
.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (Circulation, 2016, 134, Suppl. 1, Abstract 19281) in view of Groen (Am. J. Med., 1948, 4(6), p. 814-826) and Lanza (US 2005/0079131), in further view of Lee et al. (Atherosclerosis, 2013, 230, p. 177-184).
The rejection over Zhuang and Groen and Lanza is applied as above.
With regard to claims 35+, Zhuang does not specifically teach imaging the heart.

It would have been obvious to one of ordinary skill in the art at the time of the invention to perform imaging of perivascular adipose tissue to include the heart when the teachings of Zhuang, Groen and Lanza are taken in view of Lee.  While Zhuang teaches CT imaging of perivascular adipose tissue.  One would have been further motivated to image the heart, with a reasonable expectation of success, because Lee teaches that adipose depots surrounding the heart, such as epicardial (EAT) and . 

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hallouard et al. (Eur. J. Pharm. and Biopharm., 2013, 83, p. 54-62) in view of Jung et al. (US 6,124,357).
Hallouard teaches iodinated nano-emulsions as contrast agents for preclinical x-ray imaging, in particular CT imagin.  A new formulation of a commercially available iodinated oil, Lipiodol.  Imaging of the heart was performed (page 60).  Hallouard teaches 10 microliters of nanoemulsion/g injected into mouse tail for in vivo imaging.
Hallouard does not teach oral administration of an iodinated fatty acid.  
Jung teaches that an iodinated oil having long-lasting effect known as Lipiodol which, when administered in a single annual oral or parenteral dose, has demonstrated anti-goitre preventive and therapeutic effects. This iodinated oil, designed as a contrast product in radiology, is produced from rare and relatively expensive poppy-seed oil. Although the high tolerance and curative properties of Lipiodol.RTM. have been known for a long time, this product has not become established as a tool for massive eradication owing to the relatively high cost with respect to the huge requirements of the Third World.   
Our invention aims to overcome this handicap: a new iodinated drug is proposed which is formed from iodinated fatty acid esters or iodinated fatty acids and derivatives thereof which are of pharmaceutical purity, stable, free of toxic contaminants, totally 
For example, it is possible to produce low cost iodinated fatty acid esters from iodinated fatty acid methyl esters obtained by original synthesis from rapeseed oil (Brassica campestris) used as biological fuel in car engines having a very low cost price, and this allows mass campaigns to be envisaged. The new product allows better bio-availability and an extended therapeutic effect because the iodine is fixed on the three fatty acids (oleic acid n-9, linoleic acid n-6 and .alpha.-linolenic acid n-3), of which the last two are essential and which are precursors of the three main fatty acids metabolic pathways. To avoid the risks of viral contamination through blood (hepatitis B and C, HIV), exclusively oral administration of our iodinated product is proposed. Several methods have already been described for the transformation of unsaturated fatty acids or of unsaturated fatty acid esters in iodinated saturated derivatives. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the iodinated fatty acid ester compositions orally as a functionally equivalent administration method when the teaching of Hallouard is taken in view of Jung.  One would have been motivated to provide oral administration of the fatty acid ester composition, with a reasonable expectation of success, because Jung teaches that Lipiodol has been administered orally or parenterally, teaches oral administration to avoid the risks of viral contamination through blood.  With regard to claim 35, it would have been obvious to optimize the dosage of contrast agent in order to maximize CT imaging.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618